 

FlLED
uNiTEo sTATEs oisTRicT couRT JanuaW 4l 2019
EAsTERN DisTRicT oi= cALlFoRNiA

CLERK, US DS|TR|CT COURT '
EASTERN D|STRICT OF

 

 

 

CA\_lFORNlA d-
UN|TED STATES OF AMERICA, Case NO. 2218-Cr-00246-TLN UD‘
P|aintiff,
V. ORDER FOR RELEASE OF
PERSON |N CUSTODY
ER|KA LOU|SE SCH|VHD

Defendant.

 

 

TO: UN|TED STATES |\/|ARSHAL:
This is to authorize and direct you to release ERlKA LOU|SE SCHl\/llD
Case No. 2:18-cr-00246»TLN Charge 18 USC § 922(g)(1) from custody for the
following reasons:
Release on Personal Recognizance

Bail Posted in the Sum of $

 

50,000 co-signed by
X Unsecured Appearance Bond $ Roxanna l-lall and

l\/larki Humphrey

 

Appearance Bond With 10% Deposit
Appearance Bond With Surety

____~ Corporate Surety Bail Bond
(Other): Released to a Well Space residential
treatmentpr<)gLram. Release delayed until 1/7/2019 at
9 A|\/l to be released to custody of Pretrial Services for
Well Space Residential Treatment and Pretrial Service

>( conditions as stated on the record in open court.

 

issued at Sacramento, California on January 4, 2019 at 2:00 PI\/l

""WWW

|\/lagistrate %Judgej|»(/enda|| J. Newman

